Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This action is in response to applicant’s amendment received on 09/15/2021. Applicant’s election with traverse of Species G, claims 1-20, is acknowledged. 
The traversal is on the grounds that the cited reference (US 10,006,722 to Kinney et al.) fails to disclose each and every technical feature of the heat exchanger of the subject application. This is not persuasive. 
Specifically, the Kinney reference clearly discloses each and every structural feature of the heat exchanger claimed. Please refer to the rejection, below. The existence of an anticipatory reference demonstrating that one or more independent claims lack novelty establishes that the inventions do not relate to a single general inventive concept. Therefore, the restriction requirement is deemed proper and therefore is made FINAL. Claims 21-24 and 27 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Claim Objections
Claims 1-3, 6-11 and 15-20 are objected to because of the following informalities:  
Regarding claim 1, in lines 16, 17, 20 and 23, “which the fluid flow passage” should read --which the respective fluid flow passage--.
in line 26, “wherein each said fluid flow passage has…” should read --wherein each of said fluid flow passages has…--.
Regarding claim 7, in line 2, “with the first and” should read –with the respective first and--.
in line 3, “from the first cross-flow” should read –from the respective first cross-flow--.
in line 4, “to the second cross-flow channel…” should read –to the respective second cross-flow channel…--.
Regarding claim 18, in line 4, “the fluid flow passage” should read –the respective fluid flow passage--.
Regarding claims 19-20, in lines 4 and 7 of claim 19, and lines 2 and 4 of claim 20, “fluid flow passage” should read --fluid flow passages--.
Regarding claims 2-3, 6, 8-11 and 15-17, the claims are objected to by virtue of their dependency on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-11 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it contains the word “its” in lines 27 and 29. It is unclear what “its” is previously referring to.
For the purpose of this examination, the claim has been interpreted to mean:
In line 27, --the first cross-flow channel located…--.
In line 29, --the second cross-flow channel located…--.
Regarding claim 8, the term “most of the area” is a relative term which renders the claim indefinite. The word “most” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what amount/extend of the area of the fluid flow passage would necessary constitute “most”. Absent a standard for determining, the metes and bounds of the limitation “most of the area” is unclear as currently present.

--…each of said fluid flow passages occupies an area of the respective fluid flow passage…--.
Regarding claim 18, the claim recites the limitation “the intermediate flow channel” in line 8. There is insufficient antecedent basis for this limitation in the claim.
in line 12, it is unclear what “greater or smaller longitudinal length” the claim is referring to.
In line 14, it is unclear what “greater or smaller transverse width” the claim is referring to.
Regarding claims 2-3, 6-7, 9-11, 15-17 and 19-20, the claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenney et al. (US 10,006,722, herein “Kenney”).
Regarding claim 1, Kenney discloses: 
a heat exchanger (10) (figs. 1-3), comprising:
(a)    a first plate (62) having an inner surface (28) and an outer surface (30) (figs. 1-3) [col. 5, lines 22-23];
(b)    a second plate (62) having an inner surface (28) and an outer surface (30), wherein the first (62) and second (62) plates are joined together with their inner surfaces (28) in opposed facing relation to one another (fig. 2), and with portions of their inner surfaces (28, 30) being spaced apart from one another (to form flow passages -40-) (clearly seen in fig. 2);
(c)    a plurality of fluid flow passages (42, 44, 46, 48) (fig. 1) adapted for flow of a heat transfer fluid [col. 5, lines 30-32], and located between the spaced apart portions of the inner surfaces of the first (62) and second (62) plates (fig. 2 as applies to fig. 1);
(d)    an inlet port (50) for supplying the heat transfer fluid to the plurality of fluid flow passages (42, 44, 46, 48) (fig. 1) [col. 5, lines 43-48];
and
(e)    an outlet port (54) for discharging the heat transfer fluid from the plurality of fluid flow passages (42, 44, 46, 48) (fig. 1) [col. 5, lines 54-59];
wherein the inlet (50) and outlet (54) ports are located proximate to a first end of the heat exchanger (10) (see annotated fig. 1-KENNEY, below), and the plurality of fluid flow passages (42, 44, 46, 48) (fig. 1) are arranged along a longitudinal axis of the heat exchanger (10) (see annotated fig. 1-KENNEY, below);

    PNG
    media_image1.png
    788
    729
    media_image1.png
    Greyscale

wherein each of the fluid flow passages (42, 44, 46, 48) (fig. 1) comprises:
(i)    a first end (58) through which the respective fluid flow passage (42, 44, 46, 48) communicates with the inlet port (50) [col. 6, lines 48-50] (fig. 1);
(ii)    a second end (60) through which the respective fluid flow passage (42, 44, 46, 48) communicates with the outlet port (54) [col. 6, lines 48-51] (fig. 1);
(iii)    a first cross-flow channel (1a of 42, 2a of 44, 3a of 46, and 4d of 48) extending transversely across the heat exchanger (10) (clearly seen in fig. 1), wherein the first cross-flow channel (1a of 42, 2a of 44, 3a of 46, and 4d of 48) is in flow communication with the inlet port (50) through the first end (58) of the respective fluid flow passage (42, 44, 46, 48) (clearly seen in fig. 1); and
(iv)    a second cross-flow channel (1b of 42, 2d of 44, 3e of 46, and 4f of 48) extending transversely across the heat exchanger (10) (clearly seen in fig. 1), wherein the second cross-flow channel (1b of 42, 2d of 44, 3e of 46, and 4f of 48) is in flow communication with the outlet port (54) through the second end (60) of the respective fluid flow passage (42, 44, 46, 48) (clearly seen in fig. 1);
wherein the first and second cross-flow channels of each said fluid flow passage (42, 44, 46, 48) (fig. 1) are spaced apart from one another along the longitudinal axis (clearly seen in fig. 1); and
wherein each of said fluid flow passages (42, 44, 46, 48) (fig. 1) has 
-    the first cross-flow channel (1a, of 42) located immediately adjacent to and in close proximity to the second cross-flow channel (2d, of 44) of an adjacent one of said fluid flow passages (in this case, passages 42 and 44) (fig. 1) (it is noted, this applies for the claimed limitation regarding passages 42 and 44);
-    the first cross-flow channel (3a, of 46) located immediately adjacent to and in close proximity to the second cross-flow channel (4f, of 48) of an adjacent one of said fluid flow passages (in this case, passages 46 and 48) (fig. 1) (it is noted, this applies for the claimed limitation regarding passages 46 and 48);
Regarding claim 6, Kenney discloses: 
the first (1a of 42, 2a of 44, 3a of 46, and 4d of 48) and second (1b of 42, 2d of 44, 3e of 46, and 4f of 48) cross-flow channels are straight and parallel to one another (clearly seen in fig. 1).
Regarding claim 18, Kenney discloses: 
one or more of the fluid flow passages (42, 44, 46, 48) (fig. 1) including at least one feature to increase the pressure drop within said one or more fluid flow passages, wherein the at least one feature is:
- greater or smaller width of the first and/or second cross-flow channel, relative to one or more of the other fluid flow passages [col. 7, lines 13-16];

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney.
Regarding claim 2, Kenney does not disclose: 
the first and second cross-flow channels located immediately adjacent to and in close proximity to each other being separated by a distance which is less than a width of one of said first and second cross- flow channels.
However, Kenney acknowledges that widening the fluid flow passages (40) and/or the fluid inlet (52) and outlet passages (56) is a way to lower pressure drop [col. 7, lines 28-32]. Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to widening the flow passages (40) (3a and 4f, for instance) (fig. 1) in order to lower the pressure drop, optimizing heat transfer, while reducing the width of the rib (64) (the rib that separates channels -40-) (see fig. 2) [col. 7, lines 6-8] since the size of the battery cell is constant.
Regarding claim 3, Kenney discloses: 
the first and second cross-flow channels (3a and 4f, for instance) (fig. 1) located immediately adjacent to and in close proximity to each other being separated by a single rib (64) (see annotated fig. 1-KENNEY, page 5, and fig. 2) which partially defines each of said first and second cross-flow channels [col. 7, lines 6-8].
Kenney does not disclose:
the rib having a width which is less than a width of one of said first and second cross-flow channels. 
However, Kenney acknowledges that widening the fluid flow passages (40) and/or the fluid inlet (52) and outlet passages (56) is a way to lower pressure drop [col. 7, lines 28-32]. Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to widening the flow passages (40) (3a and 4f, for instance) (fig. 1) in order to lower the pressure drop, optimizing heat transfer, while reducing the width of the rib (64) (the rib that separates channels -40-) (see fig. 2) [col. 7, lines 6-8] since the size of the battery cell is constant.
Regarding claim 19, Kenney discloses: 
the heat exchanger (10) having a pair of opposed, longitudinally extending side edges (see annotated fig. 1-KENNEY, page 5), and 
the heat exchanger (10) further comprising:
a fluid inlet passage (a single fluid inlet passage -52- instead of the multiple passages -52- depicted in figure 1) which is in flow communication with the inlet port (50) and the first end (58) of each said fluid flow passage (42, 44, 46, 48), wherein the fluid inlet passage (single -52-) extends along a first one of the side edges of the heat exchanger (see annotated fig. 1-KENNEY, page 5) (it is noted, per col. 5, lines 48-53, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have a single passage -52- instead of multiple passages -52- depending upon the application and design requirements); and
a fluid outlet passage (a single fluid outlet passage -56- instead of the multiple passages -56- depicted in figure 1) which is in flow communication with the outlet port (54) and the second end (60) of each said fluid flow passage (42, 44, 46, 48), wherein the fluid outlet passage (single -56-) extends along a second one of the side edges of the heat exchanger (see annotated fig. 1-KENNEY, page 5) (it is noted, per col. 5, lines 59-67, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have a single passage -56- instead of multiple passages -56- depending upon the application and design requirements).
Regarding claim 20, Kenney discloses, as applies to claim 19, above: 
the first end (58) of each said fluid flow passage (42, 44, 46, 48) comprising a branch opening of the fluid inlet passage (the single -52- passage) (since there is only one single -52- passage that communicates to each flow passage -42, 44, 46, 48-), 
wherein the first ends (58) of the fluid flow passages (42, 44, 46, 48) are spaced apart from one another along the longitudinal axis (clearly seen in fig. 1); and
wherein the second end (60) of each said fluid flow passage (42, 44, 46, 48) comprises a branch opening of the fluid outlet passage (the single -56- passage) (since there is only one single -56- passage that communicates to each flow passage -42, 44, 46, 48-), 
wherein the second ends (60) of the fluid flow passages (42, 44, 46, 48) are spaced apart from one another along the longitudinal axis (clearly seen in fig. 1).

Allowable Subject Matter
Claims 7-11 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763